                  Case 5:19-mj-03597 Document 1 Filed on 12/25/19 in TXSD Page 1 of 2
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the
                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
              Jose Angel VALENZUELA                                   )         Case Number:
                  San Antonio, Texas                                  )
                                                                      )

                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            December 23, 2019           in the county of                Webb         in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
   Title 8 United States Code, Section            Knowing and in reckless disregard of the fact that a certain
   1324
                                                  alien had come to, entered, and remained in the United States
                                                  in violation of law, did transport and move, attempt to
                                                  transport and move, and conspire to transport and move such
                                                  alien within the United States, by means of transportation
                                                  and otherwise, in furtherance of such violation of law.


    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                          /s/ KHector Benavides
                                                                          Complainant's Signature


                                                                          Hector Benavides, Special Agent
                                                                          Printed Name and Title


    Sworn to before me and signed in my presence,

Date:        December 26, 2019
                                                                                                    Judge's Signature

City and State:      Laredo, Texas                                               Sam Sheldon, U.S. Magistrate Judge
                                                                                              Printed Name and Title
          Case 5:19-mj-03597 Document 1 Filed on 12/25/19 in TXSD Page 2 of 2

UNITED STATES OF AMERICA                                                            Page 2
              V.
  Jose Angel VALENZUELA

[CONT OF BASIS OF COMPLAINT]

1. On December 23, 2019, at approximately 11:15 p.m., Border Patrol agents (BPAs) assigned to the Freer, Texas,
area of responsibility in Webb County, Texas, received a drawbridge camera activation of a white Ford F‐250
traveling in a ranch near the Freer United States Border Patrol (USBP) Checkpoint. BPAs expected the white Ford
F‐250 to exit the Billings Ranch onto FM 2050. Having prior knowledge that smuggling organizations utilize pick‐
up trucks to blend in with the local traffic, and that FM 2050 is a common route of travel to circumvent the Freer
USBP Checkpoint, BPAs staged their vehicles on FM 2050 and waited for the vehicle.

2. A BPA on FM 2050 observed the white Ford F‐250 traveling southbound on FM 2050. The BPA noted the
white Ford F‐250 had brush hanging on the front bumper and had front‐end vehicle damage. The vehicle also
had several dragged hand prints which were visible on the dirty side panel surface when lights were shined on
the passing vehicle. The BPA also noted the white Ford F‐250 slowed down as it passed his location as the brake
lights flashed several times. The BPA decided to follow the white Ford F‐250 and conduct an immigration
inspection of the passengers. After traveling approximately six miles, other BPAs arrived at the location. The
BPA activated his emergency equipment and the white Ford F‐250 failed to yield. After failing to yield for one to
two miles, the white Ford F‐250 came to a stop. The BPA approached the white Ford F‐250 and made contact
with the driver who was identified as Jose Angel VALENZUELA. As the BPA was conducting an immigration
inspection of VALENZUELA, he noticed two bolt cutters and a crowbar on the passenger side floorboard. The
BPA also noticed blankets and a plastic tarp in the bed of the truck which is consistent with human smuggling.
VALENZULEA was placed into the BPAs marked unit for safety.

3. During the encounter, the BPA asked VALENZULEA if he needed to have the reason why he was being
detained explained to him. VALENZULEA freely stated he had dropped off twelve undocumented aliens (UDAs)
as he exited the ranch on FM 2050 when he saw BPA headlights. BPAs went to the location indicated by
VALENZUELA and apprehended seven of the twelve UDAs. All subjects were arrested and transported to the
Freer USBP Checkpoint for further processing.

4. Homeland Security Investigations (HSI) Special Agents (SAs) responded to the scene and initiated an
investigation into the human smuggling event.

5. During a post‐Miranda interview, VALENZULEA admitted to knowingly transporting UDAs. VALENZUELA stated
he was being paid $500 per UDA to transport them from Laredo to San Antonio, Texas. VALENZUELA stated the
UDAs he was transporting used the bolt cutters and a crow bar to break through ranch road fences to
circumvent USBP Checkpoints. Additionally, VALENZULEA stated he was receiving directions and instructions
during the human smuggling attempt from his recruiters via two cell phones that were given to him.

6. HSI SAs interviewed material witnesses Yudy SALAZAR‐Lemus and Luis LAZO‐Lujano. SALAZAR stated he is a
national and citizen of Guatemala while LAZO stated he was a national and citizen of Ecuador. Both material
witnesses stated they agreed to pay human smuggling fees to be transported into the interior of the United
States. Both material witnesses reported they illegally entered the United States by wading the Rio Grande
River. SALAZAR stated he illegally entered the United States on December 19, 2019, while LAZO reported he
illegally entered the United States on December 16, 2019. Both material witnesses indicated they were picked
up in Laredo, Texas, by the person driving the white truck and were covered by a tarp that was in the bed.
Neither of the material witnesses were able to identify the driver of the tractor.

                                                                                         [END]
